Title: From Thomas Jefferson to George Hay, 24 April 1805
From: Jefferson, Thomas
To: Hay, George


                  
                     Dear Sir
                     
                     Washington Apr. 24. 05. 
                  
                  The inclosed papers respecting Thomas Logwood will sufficiently explain themselves. the law having clearly manifested it’s intention that his punishment should not be death, I consider myself as executing that intention in relieving him from a confinement which would induce death. and I would wish him to be informed that it is not our intention to have him remanded to jail so long as he behaves well & unsuspiciously, & confines himself within the limits prescribed of his own land. I suppose the power to make this change in the place of his confinement to be a portion of that power which the law gives of changing a prison in cases of necessity: but should it on investigation be adjudged as amounting to a pardon, it is still a duty to take the measure. not knowing how far Logwood’s correct use of this indulgence may be relied on, and aware that the state in which he resides may apprehend peculiar danger from this relaxation, I pray you, before a word be said on the subject, to submit it to the Governor & council. if they are of opinion that Logwood’s condition does not need this indulgence, or that the public safety does not admit it, return me the papers, and let things remain as they are. if they think otherwise, be so good as to return me the papers with information of their approbation, except the warrant for his enlargement to be delivered to the Marshal. Accept my friendly salutations & assurances of great respect & esteem
                  
                     Th: Jefferson
                     
                  
               